 1

 2
                                 UNITED STATES DISTRICT COURT
 3
                                          DISTRICT OF NEVADA
 4
                                                    ***
 5
      ANTHONY LARON,                                       Case No. 2:18-cv-01161-MMD-DJA
 6
                             Plaintiff,
 7                                                         ORDER
            v.
 8
      WRIGHT MEDICAL TECHNOLOGY, ET
 9    AL.,
10                           Defendants.
11

12          This matter is before the Court on the parties’ Stipulated Motion for Entry of Proposed

13   Protective Order (ECF No. 41), filed on October 14, 2019. The parties request that the Court

14   enter a protective order to govern their exchange of confidential information. However, the

15   parties fail to state the governing standard for filing documents under seal with the Court. This

16   order reminds counsel that there is a presumption of public access to judicial files and records. A

17   party seeking to file a confidential document under seal must file a motion to seal and must

18   comply with the Ninth Circuit’s directives in Kamakana v. City and County of Honolulu, 447

19   F.3d 1172 (9th Cir. 2006) and Center for Auto Safety v. Chrysler Group, LLC, 809 F.3d 1092,

20   1097 (9th Cir. 2016).

21          IT IS THEREFORE ORDERED that the parties’ Stipulated Motion for Entry of Proposed

22   Protective Order (ECF No. 41) is granted subject to the following modifications:

23               •   The Court has adopted electronic filing procedures. Attorneys must file

24                   documents under seal using the Court’s electronic filing procedures. See Local

25                   Rule IA 10-5. Papers filed with the Court under seal must be accompanied with a

26                   concurrently-filed motion for leave to file those documents under seal. See Local

27                   Rule IA 10-5(a).

28
 1   •   The Court has approved the instant protective order to facilitate discovery

 2       exchanges, but there has been no showing, and the Court has not found, that any

 3       specific documents are secret or confidential. The parties have not provided

 4       specific facts supported by declarations or concrete examples to establish that a

 5       protective order is required to protect any specific trade secret or other confidential

 6       information pursuant to Rule 26(c) or that disclosure would cause an identifiable

 7       and significant harm.

 8   •   All motions to seal shall address the standard articulated in Ctr. for Auto Safety

 9       and explain why that standard has been met. 809 F.3d at 1097.

10   •   Specifically, a party seeking to seal judicial records bears the burden of meeting

11       the “compelling reasons” standard, as previously articulated in Kamakana. 447

12       F.3d 1172. Under the compelling reasons standard, “a court may seal records only

13       when it finds ‘a compelling reason and articulate[s] the factual basis for its ruling,

14       without relying on hypothesis or conjecture.” Ctr. for Auto Safety, 809 F.3d at

15       1097. (quoting Kamakana, 447 F.3d at 1179). “The court must then

16       ‘conscientiously balance[ ] the competing interests of the public and the party who

17       seeks to keep certain judicial records secret.” Ctr. for Auto Safety, 809 F.3d at

18       1097.

19   •   There is an exception to the compelling reasons standard where a party may satisfy

20       the less exacting “good cause” standard for sealed materials attached to a

21       discovery motion unrelated to the merits of the case. Id. “The good cause

22       language comes from Rule 26(c)(1), which governs the issuance of protective

23       orders in the discovery process: ‘The court may, for good cause, issue an order to

24       protect a party or person from annoyance, embarrassment, oppression, or undue

25       burden or expense.’” Id. (citing Fed.R.Civ.P. 26(c)). “For good cause to exist, the

26       party seeking protection bears the burden of showing specific prejudice or harm

27       will result if no protective order is granted.” Phillips v. General Motors, 307 F.3d

28       1206, 1210-11 (9th Cir. 2002).


                                      Page 2 of 3
 1           •   The labels of “dispositive” and “nondispositive” will not be the determinative

 2               factor for deciding which test to apply because the focal consideration is “whether

 3               the motion is more than tangentially related to the merits of a case.” Ctr. for Auto

 4               Safety, 809 F.3d at 1101.

 5           •   The fact that the Court has entered the instant stipulated protective order and that a

 6               party has designated a document as confidential pursuant to that protective order

 7               does not, standing alone, establish sufficient grounds to seal a filed document. See

 8               Foltz v. State Farm Mut. Auto. Ins. Co., 331 F.3d 1122, 1133 (9th Cir. 2003); see

 9               also Beckman Indus., Inc. v. Int’l Ins. Co., 966 F.2d 470, 476 (9th Cir. 1992). If

10               the sole ground for a motion to seal is that the opposing party (or non-party) has

11               designated a document as confidential, the designator shall file (within seven days

12               of the filing of the motion to seal) either (1) a declaration establishing sufficient

13               justification for sealing each document at issue or (2) a notice of withdrawal of the

14               designation(s) and consent to unsealing. If neither filing is made, the Court may

15               order the document(s) unsealed without further notice.

16           •   To the extent any aspect of the stipulated protective order may conflict with this

17               order or Local Rule IA 10-5, that aspect of the stipulated protective order is hereby

18               superseded with this order.

19   IT IS SO ORDERED.

20        DATED: November 5, 2019

21
                                                        DANIEL J. ALBREGTS
22                                                      UNITED STATES MAGISTRATE JUDGE
23

24

25

26

27

28


                                               Page 3 of 3
